Order, so far as appealed from, unanimously modified by granting examination concerning items 9, 11 and 15 of plaintiff’s notice of motion, without prejudice to an examination of C. J. Morrison and Florence Sterling after the conclusion of the examination of R. G. Forbes; and by requiring the production of defendant’s books and papers pursuant to section 296 of the Civil Practice Act, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. (Zeltner v. Fidelity & Deposit Co. of Maryland, 220 App. Div. 21.) The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.